  Case 20-31759-KRH            Doc 28     Filed 06/11/20 Entered 06/11/20 14:13:20           Desc Main
                                         Document      Page 1 of 4



                                UNITED STATES BANKRUPTCY COURT
                                  EASTERN DISTRICT OF VIRGINIA
                                       RICHMOND DIVISION

     In re: Jashona Montika Byrd, Debtor              )                         Case No. 20-31759-KRH
                                                      )                         Chapter 13

                                   OBJECTION TO CONFIRMATION

       COMES NOW Elizabeth C. Brogan, Counsel for Suzanne E. Wade, Chapter 13 Trustee, and
moves this Court to deny confirmation of the Chapter 13 Plan (the “Plan”) dated April 28, 2020, for the
cause as follows:

   1. The Debtor filed this Chapter 13 Petition, now pending in the United States Bankruptcy
      Court, Eastern District of Virginia, Richmond Division, on March 31, 2020 under 11 U.S.C.
      Chapter 13.

   2. This Objection is filed pursuant to 11 U.S.C. § 1325(a)(4) and (a)(9).

   3. The above-filed Chapter 13 case is not eligible for confirmation due to the Debtor’s failure
      to describe the value of her ownership interest in personal property. Particularly, the Debtor
      has failed to accurately describe the value of her ownership interest in two vehicles, described
      in Schedule A/B as 2008 Honda Accord, and a 2010 Nissan Maxima. Schedule A/B further
      states both vehicles are worth $0.00. The Trustee would suggest this valuation is incorrect,
      and requests the Debtor file an amended Schedule A/B accurately reflecting the vehicles’
      value.

   4. In addition, the Debtor has failed to provide proof of filing all required tax returns pursuant
      to 11 U.S.C. §1308 and §1325(a)(9). The Trustee requests the Debtor forward copies of her
      state and federal individual income tax returns for the 2018 tax year, or, if available, the 2019
      tax year.

    WHEREFORE, for the reasons stated herein, the Chapter 13 Trustee, by Counsel, respectfully moves
the Court to deny confirmation of the Debtor’s proposed Chapter 13 Plan, and for such further and other
relief as the Court deems necessary.


  Date: June 11, 2020                                           /s/ Elizabeth C. Brogan                   .




                                                                    Elizabeth C. Brogan, Counsel for
                                                                    Suzanne E. Wade, Chapter 13 Trustee




Elizabeth C. Brogan
Counsel for Suzanne E. Wade, Chapter 13 Trustee
Virginia State Bar Number 76539
7202 Glen Forest Drive, Suite 202
Richmond, Virginia 23226
(804) 775-0979
  Case 20-31759-KRH            Doc 28     Filed 06/11/20 Entered 06/11/20 14:13:20       Desc Main
                                         Document      Page 2 of 4



                                       CERTIFICATE OF SERVICE

         I hereby certify a true copy of the foregoing OBJECTION TO CONFIRMATION was served
electronically or by first-class mail, postage prepaid, this 11th day of June, 2020, upon the following
parties:

        Jashona Montika Byrd
        2718 Martingale Road, Apt. J
        Colonial Heights, VA 23834

        Suad Bektic, Scott Wilder Carpenter; Counsel for Debtor
        New Day Legal, PLLC
        98 Alexandria Pike, Suite 10
        Warrenton, VA 20186
        sbektic@newdaylegal.com
        scott@newdaylegal.com

                                                             /s/ Elizabeth C. Brogan                   .




                                                                 Elizabeth C. Brogan, Counsel for
                                                                 Suzanne E. Wade, Chapter 13 Trustee




Elizabeth C. Brogan
Counsel for Suzanne E. Wade, Chapter 13 Trustee
Virginia State Bar Number 76539
7202 Glen Forest Drive, Suite 202
Richmond, Virginia 23226
(804) 775-0979
  Case 20-31759-KRH            Doc 28     Filed 06/11/20 Entered 06/11/20 14:13:20        Desc Main
                                         Document      Page 3 of 4



                                UNITED STATES BANKRUPTCY COURT
                                  EASTERN DISTRICT OF VIRGINIA
                                       RICHMOND DIVISION

    In re: Jashona Montika Byrd, Debtor               )                       Case No. 20-31759-KRH
                                                      )                       Chapter 13
           2718 Martingale Road, Apt. J               )
           Colonial Heights, VA 23834                 )
                                                      )
           XXX-XX-1284                                )

                           NOTICE OF OBJECTION TO CONFIRMATION

       Elizabeth C. Brogan, Counsel for Suzanne E. Wade, Chapter 13 Trustee, has filed papers with
the Court objecting to the confirmation of your Chapter 13 Plan dated April 28, 2020.

       Your rights may be affected. You should read these papers carefully and discuss them with
your attorney, if you have one in this bankruptcy case. If you do not have an attorney, you may
wish to consult one.

       If you do not want the Court to grant the relief sought in the Objection, or if you want the Court
to consider your views on the Objection, then on or before three (3) days before the date of the hearing,
you or your attorney must:

        _X_ File with the Court, at the address shown below, a written response pursuant to Local
        Bankruptcy Rule 9013-1(H). If you mail your response to the Court for filing, you must
        mail it early enough that the Court will receive it on or before the date stated above.

                         Clerk of Court
                         United States Bankruptcy Court
                         701 East Broad Street, Suite 4000
                         Richmond, Virginia 23219

        You must also mail a copy to:
                         Elizabeth C. Brogan
                         Counsel for Suzanne E. Wade, Chapter 13 Trustee
                         7202 Glen Forest Drive, Suite 202
                         Richmond, Virginia 23226

        _X_ Attend the hearing on the Objection, scheduled to be held on July 1, 2020 at 11:10
        a.m. at United States Bankruptcy Court, 701 East Broad Street, Room 5000,
        Richmond, VA 23219.

Elizabeth C. Brogan
Counsel for Suzanne E. Wade, Chapter 13 Trustee
Virginia State Bar Number 76539
7202 Glen Forest Drive, Suite 202
Richmond, Virginia 23226
(804) 775-0979
  Case 20-31759-KRH            Doc 28     Filed 06/11/20 Entered 06/11/20 14:13:20        Desc Main
                                         Document      Page 4 of 4



         If you or your attorney do not take these steps, the Court may decide that you do not oppose the
relief sought in the Objection, and may enter an order granting that relief.

Date: June 11, 2020

                                                             /s/ Elizabeth C. Brogan                  .




                                                                 Elizabeth C. Brogan, Counsel for
                                                                 Suzanne E. Wade, Chapter 13 Trustee


                                       CERTIFICATE OF SERVICE

       I hereby certify a true copy of the foregoing NOTICE OF OBJECTION TO CONFIRMATION
was served electronically or by first-class mail, postage prepaid, this 11th day of June, 2020, upon the
following parties:

        Jashona Montika Byrd
        2718 Martingale Road, Apt. J
        Colonial Heights, VA 23834

        Suad Bektic, Scott Wilder Carpenter; Counsel for Debtor
        New Day Legal, PLLC
        98 Alexandria Pike, Suite 10
        Warrenton, VA 20186
        sbektic@newdaylegal.com
        scott@newdaylegal.com

                                                              /s/ Elizabeth C. Brogan                     .




                                                                  Elizabeth C. Brogan, Counsel for
                                                                  Suzanne E. Wade, Chapter 13 Trustee




Elizabeth C. Brogan
Counsel for Suzanne E. Wade, Chapter 13 Trustee
Virginia State Bar Number 76539
7202 Glen Forest Drive, Suite 202
Richmond, Virginia 23226
(804) 775-0979
